       Case 2:20-cr-00169-WBS Document 13 Filed 01/27/21 Page 1 of 3


     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     NOA E. OREN, #297100
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Tel: 916-498-5700
4    Fax: 916-498-5710
     Noa_oren@fd.org
5
     Attorney for Defendant
6    OMAR CASTRO-ALEJO
7
8                                  IN THE UNITED STATES DISTRICT COURT
9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                    )   Case No. 2:20-cr-169 WBS
11                                                )
                      Plaintiff,                  )   STIPULATION AND ORDER TO
12                                                )   CONTINUE STATUS CONFERENCE AND
     vs.                                          )   EXCLUDE TIME
13                                                )
     OMAR CASTRO-ALEJO,                           )
14                                                )   Date: February 1, 2021
                      Defendant.                  )   Time: 9:00 a.m.
15                                                )   Judge: Hon. William B. Shubb
                                                  )
16
17           By this stipulation, the parties move to continue the status conference until April 19,
18   2021, and to exclude time between February 1, 2021 and April 19, 2021, under Local Code T4.
19           The parties agree and stipulate, and request that the Court find the following:
20           a.       The government has produced discovery which defense counsel will need further
21   time to review and discuss with the defendant because of the difficulties of communicating with
22   Mr. Castro-Alejo at the jail during the pandemic.
23           b.       Defense counsel believes that failure to grant the above-requested continuance
24   would deny counsel the reasonable time necessary for effective preparation, taking into account
25   the exercise of due diligence.
26           c.       Based on the above-stated findings, the ends of justice served by continuing the
27   case as requested outweigh the interest of the public and the defendant in a trial within the
28   original date prescribed by the Speedy Trial Act.
      Stipulation and Order to Continue Status                United States v. Castro-Alejo, 2:20-cr-00169-WBS
      Conference and Exclude Time
       Case 2:20-cr-00169-WBS Document 13 Filed 01/27/21 Page 2 of 3



1            d.       For the purposed of computing time under the Speedy Trial Act, 18 U.S.C. §
2    3161, et seq., within which trial must commence, the time period of February 1, 2021 to April
3    19, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local
4    Code T4] because it results from a continuance granted by the Court at defendant’s request on
5    the basis of the Court’s finding that the ends of justice served by taking such action outweigh the
6    best interest of the public and the defendant in a speedy trial.
7            Nothing in this stipulation and order shall preclude a finding that other provisions of the
8    Speedy Trial Act dictate that additional time periods are excludable from the period within which
9    a trial must commence.
10
11   DATED: January 25, 2021                        Respectfully submitted,

12
                                                    HEATHER E. WILLIAMS
13                                                  Federal Defender

14                                                  /s/ Noa E. Oren
                                                    NOA E. OREN
15                                                  Assistant Federal Defender
                                                    Attorney for OMAR CASTRO-ALEJO
16
17   DATED: January 25, 2021                        MCGREGOR W. SCOTT
18                                                  United States Attorney

19                                                  /s/ Justin Lee
                                                    Justin Lee
20                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status                United States v. Castro-Alejo, 2:20-cr-00169-WBS
      Conference and Exclude Time
       Case 2:20-cr-00169-WBS Document 13 Filed 01/27/21 Page 3 of 3



1                                                  ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    finds that the ends of justice served by granting the continuance outweigh the best interests of the
7    public and defendant in a speedy trial.
8            The Court orders a status conference on April 19, 2021, at 9:00 a.m. The Court orders
9    the time from February 1, 2021 up to and including April 19, 2021, excluded from computation
10   of time within which the trial of this case must commence under the Speedy Trial Act, pursuant
11   to 18 U.S.C. §§3161(h)(7), and Local Code T4.
12
     Dated: January 26, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status                United States v. Castro-Alejo, 2:20-cr-00169-WBS
      Conference and Exclude Time
